 GENERAL DRIVERS,General Drivers,Warehousemen and Helpers LocalUnionNo. 89,affiliatedwith the InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America and itsagent,DickFischerandThe Vertner SmithCompany. Case9-CB-1584September 18, 1969DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn May 23, 1969, Trial Examiner Sidney J.Barban issued his Decision in the above-entitledproceeding, finding thatRespondentUnion hadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also recommended that the complaint'sinclusionofUnionAgentDickFischerasanindividual Respondent subject to a separate remedialorder be dismissed. Thereafter, the General Counselfiledexceptions,withsupportingbrief,tothedismissal as to Agent Fischer.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theentirerecord in the case, including the TrialExaminer's Decision, the exceptions and brief, andherebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.'LOCAL 89485ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent Union, General Drivers,Warehousemen and Helpers Local Union No. 89,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and HelpersofAmerica,Louisville,Kentucky, its officers,agents. and representatives, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT Oi- THE CASESIDNEY J. BARBAN, Trial Examiner' This matter washeard before me at Louisville, Kentucky, on April 17,1969, upon allegations in the complaint issued February27, 1969 (based upon charges filed by the Charging Party,herein called "Smith" or "the company," on January 13.1969), that the above-named Respondents threatened.restrained, and coerced employees in violation of Section8(b)(1)(A) of the Act. General Drivers,Warehousemenand Helpers Local Union No. 89, affiliated with theInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, herein called"the Union," filed an answer admitting allegations of thecomplaint sufficient to support the assertion of jurisdictionunder current standards of the Board, and to support afinding that the Union is a labor organization within themeaning oftheAct,but denying the commission of anyunfair labor practices. Respondent Dick Fischer did notfilean answer to the complaint,but it is noted that thecomplaint does not allege that Fischer specifically engagedin any conduct in violation of the Act.Upon the entire record in this case, from observation ofthewitnesses, and after due consideration of the briefsfiled by the General Counsel, the Charging Party and theUnion, I make the followingFINDINGSAND CONCLUSIONS'Member Zagoria would not adoptthe Trial Examiner's recommendeddismissal of the complaint as it allegesthat theRespondent Union's agent,DickFischer,had engaged in the unfair labor practices alleged and provedFischer is an admitted agent of the RespondentUnion,was namedindividually as a Respondent in the complaint,and, contraryto the TrialExaminer,the complaint did allege that Fischer engagedinspecifiedviolations of See.8(b)(1)(A). Fischerriled no answerto the complaint, didnot testifyat the hearing,and the allegation-,of the complaint as toFischer are deemed as admitted.In view of this admission,and as the TrialExaminer found that Fischer was in chargeof thepicket line,observed andwas aware of the acts of misconduct by the striking employees and took nomeasure tocorrect orprevent their repetition,he is the properobject of aremedialorderDrivers.Salesmen.Warehousemen.Milk Processors,Cannery.Dairi Employeesand HelpersUnion Local695. !ToniPellitterrTrucking Service,Inc 1.174 NLRB No 115.ChairmanMcCulloch andMember Brown find thePellittericaseinappositeThe factsin that case show that the union agents had engagedinunlawfulsecondaryboycott activityas well as merely failing to restraincoercive conduct on the part of pickets In the present case, Union AgentFischer has not engaged in any affirmative unlawfulconduct Accordingly,they find it inappropriate to impose individual responsibility1.THE ALLEGED UNFAIR LABOR PRACTICESFor a considerable period of time, possibly since 1953,theUnion has represented certain employees of Smith,includingdriversandwarehousemen engaged in thewarehousing and distribution of products sold by theCompany. In the latter part of August 1968, the companyandtheUnionbegannegotiationsforacollective-bargaining contract to succeed the then currentcontract expiring on September 30, 1968. The negotiationswere unsuccessful, and the Union set up a picket line atthe Company's warehouse location early on the morningofDecember 3, 1968. Across the street from theCompany's location, the Union also established a shack,apparently open facing the street, where strikers andpickets congregated when not walking the picket line.Picketswalking in front of Smith's property numberedfrom one to five or six, from time to time walking to andfrom the shack across the street.I78NLRB No.80 486DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Picket activities related by DennisVery shortly after the beginning of the strike, Smithbegan hiring replacements for the striking employees.These were customarily brought across the picket line andonto Smith's property in cars driven by managementofficials and salesmen.James Dennis, vice president and sales manager ofSmith,testifiedthatonoccasionswhen he wastransporting replacement employees in and out of theCompany's plant, some of the pickets, particularly UnionSteward Max Myers and Al Ciarlante who had previouslybeen the union steward, would shout curses at theemployees being brought in to work. According to Dennis'undenied testimony, among other extreme vulgarity. thereplacements were referred to as "scabs." and told that"we know who you are, you son-of-a-bitch," and that "wewill get you." The activities of the pickets was describedas "belligerent," "'hostile" and "loud." On two occasions,Dennis was followed by striking employees as he wastaking replacement employees home after work. In aneffort to prevent the strikers from discovering the homeaddresses of the replacements, Dennis took them to hishome. where they remained until arrangements could bemade to transport them to their own homes. One of thesereplacement employees,WilliamRussell, recalled beingfollowed on an occasion when Dennis was taking himhome, and on one occasion that Max Myers saidsomething to him as he was crossing the picket line.2Picket activities involving RussellWilliam Russell also asserted that the pickets on anumber of occasions followed him while he was makingdeliveries, and would picket at the delivery stops he made.SalesManager Dennis testified that other drivers alsoreportedsuchactivity.On one such occasion, onDecember 23, when Russell was making a delivery withanother man, they were followed by Al Ciarlante, who ranup to the cab of the truck they were in, and tried to pullRussell out by his hair. When Ciarlante was persuaded toletRussell go, Ciarlante said, according to Russell'sundenied testimony, that "this Christmas was going to bebleak and that he talked to one of the other drivers. . .and he found out how much money he had been makingsince the strike was going on and he said he could haveused this money-and he might also make my Christmasunhappy by putting me in the hospital." After Russellcame hack to the truck from making his delivery,Ciarlante told Russell that "some day he would see me inthe store or shopping center and he said he would getme." Russell stated that at the time, Ciarlante was drunkCiarlante was seen on the picket line and at the picketshack thereafter on a number of occasions3.Picket activities involving hranciesOn this same day, December 23, O'Neal Francies,another replacement employee who had been hired bySmith, while on a delivery trip with a salesman employedby the Company referred to as Mr Carp. was followed byMax Myers and another striker. When they stopped,Myers, in vulgar language similar to that related b}Dennis. as noted above, asked Carp where "he" hadgotten"the scabs."During the period that Franciesremained with the truck, while Carp went inside to makedeliveries,accordingtoFrancies'uncontrovertedtestimony, "there was Max out there cussing and talkingand he asked me, what are you son-of-a-bitches doing uphere taking our jobs. We've got families to feed And Isaid, so do 1, and he said how do you expect to be aroundhere and I said I expect to be here until they run me off.and he said, well you son-of-a-bitch, it might not be verylong."Myers continued to picket the company plantthereafter.4 Picket activities involving DanielsLarryH.Daniels,who was hired by Smith. onDecember 31, 1968, stated that when he attempted todrive into the company'spremisesthatday,hewasstopped by pickets who told him that they would not lethim through. Daniels drove away and parked his car. Hethen walked backto theplant and apparently walked pastthe pickets. After passing the picket line into the plant,Daniels statedhe was cursed and was told that when "Icame back out of the company, they would get me, thatthey had mynumber."When he returned to his car, by aback way, aftermakinghis application for employment,Daniels found that the valve stems in three of his tires hadbeen tampered with and the tires were flat. He returned tothe company plant by the back entrance and called forassistance to inflate his tires.When he returned to his car,he found all four tires were flat. Thereafter, while aservicestationattendant,StephenFlynn,was thereattempting to inflate the tires on Daniels' car, two menlater identified as Max Myers and Al Ciarlante. drove up,got out of their car, and came over to where Daniels wasstanding near Flynn kneeling at one tire on Daniels' carOne of these two, identified at the hearing as Max Myers,according to Daniels' testimony, "shouted that he wasgoing to teach me to break a picket line and that I wouldnever break any more." Myers then hit Daniels under theeyeWhen Flynn made a movement, he was told to mindhis own business and go about his work. A scuffle thenensued. Daniels stated that he washit again. onthe nose,that he attempted to break away but was restrained by thetwo men, in the course of which Ciarlante pushed him.Daniels was eventually able to get to the other side of hiscar and got in. He states that the two men left after hesaid he was going aftera gun.Flynn's testimony, althoughdiffering in some details and emphasis, substantiallycorroboratesDaniels.NeitherMyers nor Ciarlantetestified 'Ciarlante was stopped by the police that afternoon andsearched. on the street a short distance from the plant. Atthe time Business Agent Fischer was at the picket shackwatching5Picket activities involving KamerRobert L. Kamer was employed by Smith on January6, 1969 On January 9. as he was leaving work in his carhe was cursed by one of the striking employees, and was'Daniels called the police about this incident, and later testified before agrand jury which indicted Ciarlante for assaultDaniels asserted thatalthough he had seen Myers on the picket line or at the shack across thestreet prior to the time he appeared before the grand jury, he had beenunable to make positive identification of Myers before the time of thehearing in this matter, when he had an opportunity to see Myers at closerange for the first time since December 31The Union's brief suggests thatDaniels' testimony, particularly his statement that he walked through thepicket line after being barred from driving through, is incredible However.since neitherMyers, who was present in the hearing room, nor Ciarlante,who was apparently available,testified,and no other reason to discreditDaniels appears, Daniels' account of the occ,urence is credited GENERAL DRIVERS, LOCAL 89487followed by a car which stopped behind him at a trafficlight some distance from the Company's plant Kameridentified the driver as the same person who had cursedhim at the plant Three other occupants of the car got outand came up to Kamer's stopped automobile. Kamer'suncontradicted account of the incident, in pertinent part,was ". . . they approached my car, they started callingme out and cussing me out and calling me every namethey could think of and told me I was taking their jobsand that they would fix me and all this.and one ofthem [later identified as striking employeeRonaldGnagie] took his hand, back handed, and hit mywindshield and the side window on the driver's side of thecar.and the other one [later identified as strikingemployee Robert Perrott] kicked the side of it [the car]in " At the time, a third man, unidentified, "was at theback of the car bouncing up and down on it." The sideglass in Kamer's car was shattered in the incident. Kamerswore out warrants for the arrest of Gnagie and Perrott,but agreed to an abatement of the matter at the time oftrialupon the agreement of the men to the payment ofS50 for damages to his car. Kanter identified both Perrottand Gnagie as pickets at the company premises beforeand after the incident. Gnagie thereafter ceased his picketactivities, but Perrott continued to picket up to the timeof the hearing6 1 he activities of FischerDuring this period, Dick Fischer, business agent of theUnion, and admittedly an agent of the Union, was at ornear the picket line nearly every day. According toDennis. Fischer appeared on the picket line usually "aboutthree times a day. In the morning he would come. and atnoon, and he would come in the evening." Fischer wouldremain for periods of an hour to an hour and a hall Ilewas often at the shack across the street with pickets whowere congregated thereDennis identifiedFischer aspresent at the shack on occasions when pickets called toreplacement employees crossing the picket line as testifiedtobyDennis.Daniels stated that Fischer was on thepicket line when he went into the plant on December 31,tomake his application for employment, Daniels adding,"tie was actually on the side." Fischer clearly remained inthe area for some time alter the time of the altercation atDaniel's car Fischer was present at the time set for thetrialof Perrott and Gnagie, who were represented bycounselwho regularly represents the Union and itsmembers. The same counsel represented Ciarlante at ahearing to set bail after his indictment. Fischer and UnionSteward Myers were on the committee which representedtheUnion in negotiations for a collective-bargainingcontract with the company.CONCLUSIONSThe threats of the pickets made to the replacementemployees at the picket line and elsewhere, the followingof replacement employees on their way home after work,and the acts of actual violence against these employeesand their property detailed above were obviously intendedto, and had a tendencyto. restrainand coerce employeesof the company in their right guaranteed by Section 7 oftheAct to refrain from the Union's strike activity. Thatsuch activitymay not have frightened one or more ofthese employees, as the Union asserts, is immaterial,inasmuch as this conduct had a tendency to coerce andrestrain the employees generally from working (and thusto join the Union's strike activity), which was the resultthe Union and the strikers sought.The Union argues. however, that even it the strikers'actions were coercive (which the Union does not admit),theywere the private actions of individual pickets forwhich the Union may not be held personally responsible.The issue then is the responsibility, if' any, of respondentsUnion and Fischer for the coercive acts which occurredIt has long been established that unions are liable underthe Act, in accordance with the "ordinary law of agency,"for the acts of an agent "within the scope of the agent'sgeneral authority, or the 'scope of his employment'even though the [union] has not specifically authorized orindeedmay have specifically forbidden the act inquestion." SeeILWL', CIO, et al (Sunset Line and TwineCumpanv),79NLRB 1487, 1507, 1509. The burden ofproving the existence, nature, and extent of the agencyrelationshipis uponthe party asserting it-in this case theGeneral Counsel-but in the absence of direct evidence,"such inferences as are reasonable may he drawn and maysustain the General Counsel's burden of proof where ashere there is no evidence to rebut them " SeeTeamsters,Local 536 (The Connecticut Foundry Company),165NLRB No. 133, see alsoN.L.R.B v IBTCWH of A.290 F.2d 99, 104 (C A 2) In determining whether theUnion should he held responsible for the acts with whichwe are concerned, Section2_(13) of the Act makes clearthat "the question of whether the specific acts performedwere actually authorized or subsequently ratified shall notbe controlling."'Respondent Fischer is admittedly an agent of the Unionand clearlywas in generalcharge of the strike andpicketing activities involved here.He was engaged innegotiationwith the company for a collective-bargainingcontract before the strike which resulted from the failureof those negotiations, and from his constant and regularattendance at the picket line activity was manifestly theUnion agent assigned to guide and direct the strike andpicket activities. This is implicitly conceded in the Union'sbrief.'However, quite apart from the Union's responsibilityfor Fischer's conduct in respect to the activities to whichhe was assigned, the complaint does not specifically allegethat Fischer engaged in any acts or activity in violation oftheAct for which he should be held personally andindividuallyresponsibleBecauseof this, and uponconsiderationof the record as a whole, it will berecommended that the allegation of the complaint naming'it is this provisionof the Act,inparticular,as the Board has held,which makes the decisions inUnitedMine Workers vGibbs,393 U S715, andUnited Brotherhoodof Carpenters vU S, 330 U S 395 (reliedupon by the Union in this matter) inapplicable to the resolutionof agencyissues underthe Act, forinGibbsand theCarpenterscase, the SupremeCourtwas applying the standard of the Norris-LaGuardia Act whichrequires proof of authorvation or ratification to establish responsibility, astandard different from the ordinarylaw of agencySecSunset Line andTwine,supraat1509,IBTCWH of A. Local Union No 377(All-American Stamp and PremiumCorp of N Y.,et ali,159NLRB1313, 1314'In assertinglack of proof of Union responsibility for acts ofthe pickets.the brief states,"This is not, however, tosay that RespondentFisher [sic]isnot an assistant business agent of the respondentUnion,or indeed heis" Further,itisasserted that not only was Fischer not present at thepicket line when threats were made,but "[t]here is no intonation in thetestimony that Mr Fisher was present,knewabout or otherwise condonedthe actions testifiedto that took place away fromthe picketline, exceptthose of the 'roving pickets'" Lastly, it is assertedthat "[t]here is noevidencethat the organizer,which in this Lase we woulddescribe as Fisher,engaged in any of the misconducts." (Un br pp 9, 9-10, 12) 488DECISIONSOF NATIONALLABOR RELATIONS BOARDDick Fischer as a separate and individual respondent. andthus subject to a separate remedial order, shall bedismissed.As to the responsibility of the Union, at the outset,therecan be noquestionbut that the Union wasresponsible for the strike and picket line at the company'spremises,which manifestly was designed to "hamper orstop the Company's operations" by "withdrawal of itslabor force" and to dissuade or impede other employees"from working during the strike " SeeSunset Line andTwine, supra,at 1510: see alsoUnited Rubber, Cork.Linoleum & PlasticWorkers of America, AFL-CIO, et al(TennesseeWheel and Rubber Company),166 NLRB No.33, (TXD). In aid of these and other purposes associatedwith the strike, the Union utilized striking employees aspickets at the Smith location and approved their followingcompany trucks and picketing points of delivery See, e.g.,in 3.The activities complained of were performed by strikingemployees of the company, not strangers to the Union. Atthe picket line they were under the almost daily guidanceand control of Fischer. Because of the character andduration of the activities at the picket line, Fischer'sconstantattendanceupon,and engagement in thepicketing,and his continuingrelationship with the pickets,includingShop Steward Myers. at the line and at thepicket shack, it is found that Fischer was aware of theseactivities.This is particularly shown in respect to thethreats of the pickets on the line made to Daniels onDecember 31. Inasmuch as there is no evidence thatFischer took any action to restrain or control the picketsin their coercive activities (which, in fact, furthered thepurposes of the Union in establishing the line), it is foundthat Fischer adopted, accepted, and ratified that conduct,and, in fact, by his passive acceptance of these actionsencouragedand confirmed those actions in behalf of theUnionSeeSunsetLine andTwine,supraat1508("authorizationor ratificationmay be manifested byconduct, even passive acquiescence, as well as by words.")Indeed, having utilized the picket line and these picketsfor the purpose of deterring employees from going on thecompany's premises to work, Respondent is responsiblefor the actions of the pickets at the picket line within thereasonable scope of their employment for that purpose,even though the authority or power granted "is wronglyused," SeeN L.R.B v. ILWU, Local 10, et a!, (PacificMaritime Assn.),283 F.2d 558, 564 (C A.9), or even mayhave forbidden,Sunset Line and Twine,supra. In theabsence of any evidence that the actions of the picketswere solely on behalf of the individuals involved, and notin behalf of the Union's purposes as they appear to be, itis inferred that the pickets were carrying out the purposesof the Union. and the Union is responsible for theiractions.See, e g..Local 612. IBTCWH of A (DeaconTruck Line, Inc ),146 NLRB 498. 503 (" . it is wellsettled that a labor organization is responsible for violenceinwhich its pickets engage at a picketline"): see also theexcellentdiscussionbyTrialExaminer Sharnikow inUnitedFurnitureWorkers of America, CIO (ColonialHardwood Flooring Company, Inc.),84 N LRB 563, at587-588 ("the utterance of threats and the employment offorce by pickets" at the picketline "areincidental to theauthorized patrol and, though forbidden, are reasonably tobe expected by the labor organization when it sets forththe picket line," and are thus within the "scope ofemployment-ofthepicketsforwhich the labororganizationisresponsible):cf.Selby-BattersbvandCompany, et al. v.N.L R.B,359 F.2d 952 (C.A. 4)(holding a labor organization responsible for the activitiesofthoseengagedinanenterprise initiatedbytheorganizationwhichcouldhavebeenreasonablyanticipated).Additionally, it is found that in his position as shopsteward,Myers was an agent of the Union and acted in itsbehalf in histhreatsmade to the replacement employeeson and away from the line, as well as in his attack uponDaniels away from the picket lineWhere, as here, thereisno evidence of the shop steward's duties (other thanthat he was part of the bargaining committee), it will beinferred that he possesses the usual authorityof a unionsteward.SeeLocal 1016,UnitedBrotherhood ofCarpenters& Joiners of America, AFL-CIO, et al.(Booher Lumber Co, Inc.),117NLRB 1739, 1746.Among the normal duties and authority of the shopsteward are the functions of acting as a channel ofcommunication between the Union and the employees,transmitting instructions, advice andcounselfrom theUnion and reporting upon Union matters to the Union.He is generally, at the level of immediate contact with theemployees, responsible for carrying out the instructionsand purposes of the Union, and is so understood by thepersons with whom he deals. His position is roughlycomparable to that ofa foreman onthe factory floor, andtheUnion's responsibility for his conduct within theapparent scope of his employment is comparable to thatof the employer for the actions of the foreman. SeeN L R B.v.Brewery & Beer Distributor Drivers, Helpersand Platform Men, Local 830, IBTCWH of A,281 F.2d319 (C.A.3),Local 349,InternationalBrotherhood ofElectricalWorkers,AFL-CIO (Dade Sound andControls),149 NLRB 430, 458, in 52.From his position as shop steward, it is found thatMyers regularly reported and made known to Fischer theactivities of the pickets, as well as his own activities, andfrom the tact that Fischer took no action to restrainMyers or to disavow his actions or to limit his authorityto act on behalf of the Union, but in fact permitted Myersto continue his picket line activities unabated thereafter, itis inferred and found that Fischer approved and ratifiedthose activities.Indeed,inasmuchasitappears that theUnionauthorized and encouraged the pickets to carry on theiractivities away from the picketline,and inparticular tofollow employees away from the plant in furtherance oftheUnion's purposes, it was reasonably to be expected.considering the pattern of coercive conduct which theUnion permissively encouraged at the picket line, thatthere would be threats and attacks upon the non-strikingemployees away from the picket line, in an effort todisruptthecompany'soperationsand impel thenon-strikingemployeestoceaseworkInthecircumstances of this case, the Union, having initiated andencouraged this pattern of conduct, may not now standaside and assert it has no responsibility for the foreseeableconsequences of its conduct. SeeUnited Mine Workers ofAmerica, ei al (Solar Fuel Company),170NLRB No.178 'On the basis of the above analysis, and upon the recordasawhole, it is found that the Union, by threats,following employees home, and attacks upon employees'Ifind it unnecessary to determine whether the Union would be relievedof responsibility for Ciarlante'sactionsagainstRussell away from thepicket line on the ground that he was drunk at the time, as the Unionargues, sincethis incident does not differ substantially from others forwhich the Union has been found responsible GENERAL DRIVERS, LOCAL 89489and theirpropertyas set forth herein, restrained andcoerced employees in the exercise of their rights under theAct, inviolation of Section8(b)(1)(A) of the Act.CONCLUSIONS OF LAW1.The Respondent Union is a labor organization withinthe meaning of Section 2(5) of the Act.2.The Vertner Smith Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.3.By engaging in the conduct found herein to be inviolation of the Act, respondent Union has engaged inunfair labor practices in violation of Section' 8(b)(1)(A) oftheAct,affectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Smith Company, if they are willing, at places where theycustomarily post notices to employees.(c)Notify said Regional Director for Region 9, inwriting within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.'The allegations of the complaint naming Dick Fischeras a separate respondent shall be dismissed.Court of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "'In the event that this Recommended Order is adopted by the Board, theprovision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "THE REMEDYIthaving been found that the Respondent Unionengaged in certain unfair labor practices, it will berecommended that the respondent Union cease and desisttherefrom, and take certain affirmative action designed toeffectuate the policies of the Act as follows:RECOMMENDED ORDERUpon the basis of the entire record in this matter, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is hereby ordered that respondentGeneral Drivers, Warehousemen and Helpers Local UnionNo. 89, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, its officers, agents, and representatives, shall.1.Cease and desist from.(a) Restraining or coercing employees in the exercise oftheir right to refrain from joining or assisting a labororganization, or to refrain from engaging in a strike orany concerted activity for mutual aid or protection ofworking conditions. by harming or threatening to harmemployees, or by damaging or threatening to damageproperty, or by following employees who are not engagedin transport of products for their employer.(b)Inanyothermanner restraining or coercingemployees in the exercise of their rights under Section 7of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act(a)Post at its office and meeting hall copies of theattachednoticemarked "Appendix."5 Copies of saidNotice, on forms provided by the Regional Director forRegion 9, shall, after being duly signed by a representativeof the Respondent, be posted by the Respondentimmediately upon receipt thereof. and be maintained by itfor 60 consecutive days thereafter, in conspicuous places.includingallplaceswhere notices tomembers arecustomarily posted. Reasonable steps shall be taken toinsure that such notices are not altered, defaced, orcovered by any other material.(b) Furnish the Regional Director for Region 9 signedcopies of the aforesaid notice for posting by The Vertner'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words, "theRecommended Order of aTrialExaminer"in the Notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesAPPENDIXNOTICE TO ALLMEMBERS of.TEAMSTERS LOCAL. 89, ANDEMPLOYEES OF THE VERTNER SMITH COMPANYPursuant to the Recommended Orderof a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify -you that:WE WILL NOT restrain or coerce employees of theVertner SmithCompany by- threatening to harm,or byharming them, or bydamaging,or threatening to damage property, becausethe employees refuse to join or assist the Union. orrefuse to stop working, or refuse to join in a strike.- following employees when they are not working, orare not carrying products for their employer, in order toget them to join or assist the Union,or engage in astrike, or refuse to work for their employer.-in any other way restraining or coercing employees inthe exercise of their right not to join or assist theUnion, or engage in a strike,or to continue to work ifthey want to.GENERAL DRIVERS,WARFHOUSEMEN ANDHFLPERS,LOCALUNIONNo.89,AFFILIATEDWITHTHEINTERNATIONALBROTHERHOODOFTEAMSTERS,, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office. Room 2407,FederalOfficeBuilding, 550Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3696.